DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed August 16, 2022.  Claim 1 has been amended.  Claims 2-5 remain withdrawn.  Claim 1 is currently pending and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/KR2018/007045, filed June 21, 2018, which claims priority to Korean Patent Application No. KR10-2017-0149048, filed November 10, 2017.



Withdrawal of Objections/Rejections:


	The objection to claim 1, is withdrawn.
The objection to the specification, is withdrawn.
	The rejection of claim 1 is under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.
	The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.




Modified/New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is again rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a microorganism comprising the isolated strain Pediococcus pentosaceus AB160011.  This judicial exception is not integrated into a practical application because only this microorganism is claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the strain Pediococcus pentosaceus AB160011 is claimed.
With regard to Step 1, the microorganism as claimed in claim 1 is a composition of matter.  
With regard to Step 2A, prong one, claim 1 encompasses a microorganism comprising isolated Pediococcus pentosaceus AB160011.  Thus, claim 1 is generally directed to a microorganism.  It is indicated in the Specification that Pediococcus pentosaceus AB160011 was isolated from soybean paste (see Spec. p. 16, Para. 1).  Thus, it appears that Pediococcus pentosaceus AB160011 is a natural strain that has been isolated.  It is noted that isolation of a microorganism does not alter the structure, thus an isolated natural strain is still a natural product.  As such, the microorganism of claim 1, which includes only isolated Pediococcus pentosaceus AB160011, is deemed to be a natural product.  
With regard to Step 2a, Prong two, claim 1 does not recite any elements in addition to isolated Pediococcus pentosaceus AB160011.  As such, there is no additional element in claim 1 that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to the natural microorganism Pediococcus pentosaceus AB160011, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With regard to Step 2b, claim 1 does not recite any elements in addition to isolated Pediococcus pentosaceus AB160011.  As such, the claim does not recite additional elements that alone or together amount to significantly more than the judicial exception itself.  
For the forgoing reasons, the microorganism as claimed is not deemed to encompass patent eligible subject matter under 35 USC §101.

Response to Arguments

	Applicant urges that amendment to include that the strain is isolated overcomes the rejection under §101.
	Applicant’s arguments have been fully considered, but have not been found persuasive.
Claim 1 as amended encompasses a microorganism comprising isolated Pediococcus pentosaceus AB160011.  It is indicated in the Specification that Pediococcus pentosaceus AB160011 was isolated from soybean paste (see Spec. p. 16, Para. 1).  It is noted that isolation of a microorganism does not alter the structure, thus an isolated natural strain is still a natural product.  As such, the microorganism of claim 1, which includes only isolated Pediococcus pentosaceus AB160011, is deemed to be a natural product.  
Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al. (US 7,241,441; Published 2007 – Previously Presented). 	
With regard to claim 1, Choi et al. teach isolated strain Pediococcus pentosaceus EROM101, which is usable as an antimicrobial and food additive, and is effective as an intestinal function-controlling agent (Abs.).  While Choi et al. do not specifically teach Pediococcus pentosaceus AB160011, as Pediococcus pentosaceus EROM101 is likewise usable as an antimicrobial and food additive, and is effective as an intestinal function-controlling agent, Pediococcus pentosaceus EROM101 appears to be the same strain as Pediococcus pentosaceus AB160011.  Alternatively, it would have been obvious to one of ordinary skill in the art to provide a Pediococcus pentosaceus strain that is likewise usable as an antimicrobial and food additive, and is effective as an intestinal function-controlling agent, including Pediococcus pentosaceus AB160011.  

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653